Citation Nr: 1413995	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-45 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to a compensable rating for postoperative appendectomy scar.

3.  Entitlement to an initial increased rating for coronary artery disease (CAD), currently rated at 30 percent.

4.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease (right knee disability) prior to July 2, 2010.

5.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease (right knee disability) as of July 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2011 rating decision during the pendency of this appeal, the rating for CAD was continued at 10 percent from September 26, 2007, increased to 60 percent from August 13, 2008, through December 3, 2008, and assigned a 30 percent rating as of December 4, 2008.  Inasmuch as a higher rating is available and the Veteran is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a higher disability rating for right knee disability as of July 2, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2014 communication, the Veteran, through his representative, withdrew his appeal on the issues of increased ratings for diabetes mellitus and postoperative appendectomy scar.  This communication was accompanied by a letter from the Veteran authorizing the withdrawal.

2.  For the period prior to August 13, 2008, the Veteran's CAD required continuous medication.

2.  Effective August 13, 2008, the Veteran's CAD was characterized by a metabolic equivalents (METs) of 4 and a LVEF of no less than 50 percent.

3.  As of December 4, 2008, the Veteran's CAD has been characterized by LVEF of 55 percent and METs greater than 5.

4.  Prior to July 2, 2010, the Veteran's right knee disability was characterized by limitation of motion to no less than 5 degrees of extension and no more than 98 degrees of flexion, no instability, and no evidence of a dislocated or removed meniscus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of an increased rating for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of an increased rating for postoperative appendectomy scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

3.  The criteria for an initial rating higher than 10 percent for coronary artery disease (CAD) prior to August 13, 2008, higher than 60 percent, from August 13 to December 4, 2008, and higher than 30 percent as of December 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 7005 (2013).

4.  The criteria for an initial rating higher 10 percent for right knee disability prior to July 2, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In a March 2014 communication, the Veteran, through his representative, withdrew his increased ratings claims for diabetes mellitus and postoperative appendectomy scar.  This letter was accompanied by a February 2014 letter from the Veteran authorizing the withdrawal.  See 38 C.F.R. § 20.204(b).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these two issues and they are dismissed without prejudice.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In his February 2014 statement, the Veteran reported another cerebrovascular accident and additional stenting, but a later attachment to that statement notes that he verified the dates of his heart attacks and stenting and they were all before 2010.  As the claims file currently contains records from that period, the Board finds that no outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Ratings - Generally

The Veteran was originally awarded service connection for both disabilities in the June 2009 rating decision at issue.  The Veteran has appealed those initial ratings.

In increased initial rating claims, the Veteran's entire history is reviewed.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Coronary Artery Disease

Currently, the Veteran's CAD is rated in three stages: 10 percent from September 26, 2007; 60 percent from August 13, 2008, through December 3, 2008, and 30 percent as of December 4, 2008.  Below, the Board will address whether this or another staged rating is more appropriate.

Under Diagnostic Code 7005, arteriosclerotic heart disease with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent evaluation.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent evaluation.  A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram or echocardiogram, or X- ray warrants a 30 percent evaluation.  A workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required warrants a rating of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Evaluation under this code requires a determination as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100(a).  Here, the Veteran's treatment plan requires continuous medication. See e.g., September 2008 stress test.  Additionally, cardiology imaging showed the Veteran's left and right ventricles to be normal in size.  See id.  Imaging taken in conjunction with the discovery of pulmonary nodules showed no significant dilation of the thoracic aorta.  See August 2010 CT scan and November 2011 CAT scan.  There is evidence of mild aortic root dilation and mild biatrial enlargement.  See May 2010 transthoracic echocardiogram.

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).

From September 26, 2007 to August 13, 2008

In a January 2003 letter, the Veteran's private physician noted that the Veteran had suffered a myocardial infarction in early December 2002 and was then able to return to work subject to a light duty restriction.

Private treatment records note a history of coronary bypass surgery in 1993 and drug eluding stent in 2002.  The Veteran was treated with continuous medication, but there was no showing that a workload of 7 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope; and there was no  evidence of cardiac hypertrophy or dilatation on electrocardiogram or echocardiogram, or X- ray.  

August 13, 2008, to December 3, 2008

When the Veteran was seen at a cardiology clinic on August 13, 2008, it was reported that the Veteran had a reasonable capacity to work at 4 METS.   The Veteran was clinically stable, with no angina at the time.  The Veteran underwent a nuclear stress test in September 2008.  At that time, the Veteran had no angina symptoms or ischemic electrocardiogram changes during the test.  Myocardial perfusion imaging showed a small area of inferior ischemia with underlying soft tissue attenuation.  There was no evidence of prior infarction.  Left ventricular function was normal.  The larger and more severe area of inferolateral ischemia seen in a September 2005 study was no longer seen.  LVEF was 52 percent.

Based on the above, the Veteran's CAD during this period does not warrant a rating higher than the current 60 percent evaluation.  His symptoms included myocardial infarction and angina symptoms, and his LVEF was no less than 50 percent.  He had a reasonable capacity to work at 4 METS.  The next higher rating of 100 percent requires a showing of chronic congestive heart failure; LVEF of less than 30 percent; or symptoms of dyspnea, fatigue, angina, dizziness, or syncope with a workload of no more than 3 METs.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  None of these symptoms are shown.  Therefore a higher rating for the period from August 13, 2008, to December 3, 2008, is not warranted.

As of December 4, 2008

At the time of his December 2008 VA diabetes examination, the examiner noted that the Veteran had a normal nuclear stress test earlier that year by his private cardiologist and refused to repeat the study.  METS were found to be 7-8, limited by shortness of breath due to obesity.  He denied any cardiac symptoms including angina, dyspnea, fatigue, dizziness, and syncope.

Private treatment records show that the Veteran was clinically stable with no angina symptoms.  

A May 2010 transthoracic echocardiogram showed normal left ventricular size, wall motion, and ejection fraction of 55 percent.  Right ventricular systolic function was normal.  There was no significant valvular disease.  There was mild biatrial enlargement and mild aortic root dilation.

An August 2010 VA outpatient cardiology note shows that the Veteran reported feeling great heart wise.

In a May 2011 opinion following a review of the claims file, a VA physician found that the Veteran's METs based solely on his CAD/ischemic heart disease was greater than 5, but not greater than 7.  This physician also opined that it was at least as likely as not that the Veteran's METs based solely on his CAD was greater than 5, but not greater than 7.  This was based on normal recorded LVEF of 55 percent, which at a minimum represents METS of greater than 5.  This physician further explained that normal LVERF meant that the heart's ability to beat and provide adequate blood flow to the body was normal.  Reduced METS could be caused by non-cardiac-related comorbid conditions. 

Based on the above, the Veteran's CAD most nearly approximates the criteria for the current 30 percent rating as of December 4, 2008.  During this period, his CAD symptoms improved.  His LVEF had slightly improved to 55 percent and his METs based solely on his CAD was greater than 5, but not greater than 7, which is consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The next higher rating of 60 percent would require a reduction in LVEF or METs or more than one episode of acute congestive heart failure in the past year.  See id.  These symptoms are not present.  Therefore a higher rating for the period as of December 4, 2008, is not warranted.

Right Knee Disability

In the June 2009 rating decision, the Veteran's right knee disability was rated 10 percent, effective September 26, 2008, the date his claim was received.

The Veteran's right knee is currently rated under Diagnostic Code (DC) 5010 for traumatic arthritis.  DC 5010 is evaluated under the criteria for DC 5003 (degenerative arthritis).  Under this diagnostic code, arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

When there is no limitation of motion of the specific joint involved a 10 percent evaluation is warranted for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion.  Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint.  Id.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is evaluated under Diagnostic Code 5260.  A 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is evaluated under Diagnostic Code 5261.  A 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the knee to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the knee to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

If the criteria for a compensable rating under both Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Specifically, VA's General Counsel has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation for arthritis if it results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (Aug. 14, 1998).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

October 2006 VA treatment records show a history of torn cartilage in the right knee ten to fifteen years prior with recent treatment for one year following twisting his knee.  His knee did not give out when he walked.

In August 2007, the Veteran underwent arthroscopy for a torn medial meniscus.  At his follow-up appointment one week later, the Veteran had mild to moderate effusion.  He had no infection, increased swelling, redness, or purulent drainage.  His incision was healing well and his sutures were intact.  He had full range of motion and good strength.  He was neurologically intact.

In September 2007, he had minimal effusion remaining.  His range of motion was from zero to 98 degrees.

From February 2008 to March 2008, the Veteran was treated with injections.

Private treatment records from June 2008 noted the Veteran's complaints of difficulty with stair climbing.  At the time, the Veteran was contemplating weight loss surgery.  The doctor felt that he would be a candidate for total knee replacement, but the decisions should be postponed until after his weight loss surgery.  He was tender along the medial joint line and opened a bit to valgus.

A September 2008 private nuclear stress test notes that the Veteran will need a right knee replacement soon.

Private treatment records from September 2008 showed some improvement in the Veteran's knee.  This doctor found that the Veteran was not a candidate for surgery at this time.  His range of motion was "from very close to 0 to 100 degrees without any real difficulties."

The Veteran underwent a VA knee examination in January 2009.  At that time he was diagnosed with degenerative joint disease of the right knee, which was confirmed by x-rays.  He described constant sharp, aching right knee pain  that would fade with walking but once he stopped walking, the knee would stiffen up and the pain would resume.  He reported that the knee would give out once a day, more so with climbing stairs.  He had no history of falls and denied heat and redness.  He denied flare-ups.  He walked with a limp favoring his right side, but did not use an assistive device.  He had full range of extension and his flexion was limited to 108 degrees with pain at 108 degrees.  There was no additional functional loss due to pain, fatigue, weakness, or lack of endurance after repetition.  Stability testing was normal.

As noted below, the Veteran reported in a July 2, 2010, VA treatment record that his knee symptoms had lessened after his November 2008 weight loss surgery, but had begun to worsen.

The x-ray evidence confirms that the Veteran had right knee arthritis.  In order to qualify for a rating higher than the current 10 percent based on this disability, there must be a compensable degree of limitation of motion.  The Veteran's range of motion is limited to no less than 5 degrees of extension and no more than 98 degrees of flexion.  No additional functional loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain has been shown.  See DeLuca, 8 Vet. App. 202.  As such, the Veteran's limitation of motion does not rise to a compensable level, which would be limitation of extension to no less than 10 degrees and/or limitation of flexion to no more than 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  Likewise, there is no finding of ankylosis.  See 38 C.F.R. § 4.71a, DC 5256.  Thus, a higher rating based on limitation of motion is not warranted.

The Board has also considered whether the Veteran's disability warrants a separate evaluation for instability.  At the time of his January 2009 VA examination, the Veteran reported episodes of his knee giving out.  Nevertheless, he denied a history of falls and the objective medical evidence consistently found no instability.  As such, a separate compensable rating based on recurrent subluxation or lateral instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran had surgery prior to the appeals period to repair a torn meniscus.  In the period surrounding the surgery, which again was prior to the appeals period, the Veteran had effusion of his right knee.  However, he has not had this symptom during the relevant period and there is no other indication that he has a dislocated or removed meniscus as required for a separate rating under DC 5258 or DC 5259.

For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee degenerative joint disease.  38 C.F.R. § 4.7.

Extraschedular and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis, instability, a further reduction in LVEF or METs, or congestive heart failure, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's conditions, which include painful motion of the right knee and reduced LVEF and METs.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Likewise, although the Veteran is retired as of January 2010, the record indicates that he has since been working part-time.  Furthermore, the record does not show that these disabilities have rendered him unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).
	


ORDER

The appeal on the issue of an increased rating for diabetes mellitus is dismissed. 

The appeal on the issue of an increased rating for postoperative appendectomy scar is dismissed.

A rating higher than 10 percent for coronary artery disease (CAD) prior to August 13, 2008, higher than 60 percent from August 13 to December 4, 2008, and higher than 30 percent as of December 4, 2008, is denied.

A rating higher than 10 percent for right knee degenerative joint disease prior to July 2, 2010, is denied.


REMAND

In a July 2, 2010, VA treatment record, the Veteran reported worsening right knee symptoms.  Specifically, he stated that although his November 2008 weight loss surgery had initially helped his knees, the right knee pain was now getting worse.  The last VA examination was in January 2009.  As such, a new examination is necessary to determine the severity of this disability as of July 2, 2010.

Accordingly, the case is REMANDED for the following action:

1.Obtain the Veteran's treatment records from the West Haven VA medical facility dated from January 2012 to present that reflect treatment for right knee disability and associate these records with the claims file.  

2.Afford the Veteran an orthopedic examination to determine the current severity of his right knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Complete range of motion testing should be accomplished and reports of any painful motion, when it begins and how it is objectively demonstrated should be included.  The examiner should comment on the presence or absence of instability and subluxation.  

3.After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


